DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitation “one of the plurality of vertices” in line 7 and Examiner will be interpreting the claim to read “one vertex of the plurality of vertices” to be more clear.
Claim 10 recites the limitation "subsets" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 10-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadusk, et al. (US 2018/0373227).

In reference to Claim 1, Sadusk discloses three dimensional with slices comprising toolpaths ([0005]-[0006]) identifying the perimeters ([0008]) (identifying a plurality of isolated paths in the base toolpath) each perimeter has vertices (Fig. 2A, 2B, 2C) adding infill toolpaths to bridge the distances ([0008]) connecting the perimeters from identified locations with infill support paths ([0008]-[0012]) (each bridge path connects one of the plurality of vertices from one of the plurality of isolated paths to a neighboring vertex from the plurality of vertices from a different one of the plurality of isolated paths).

	In reference to Claim 2, Sadusk discloses the method of Claim 1, as described above.
	Sadusk discloses identifying locations along the perimeter and determining a distance between the locations ([0008]) (determining whether one of the plurality of vertices from one of the plurality of isolated paths neighbors a vertex of a different one of the plurality of isolated paths by comparing distance therebetween to a threshold value).

In reference to Claim 3, Sadusk discloses the method of Claim 1, as described above.
	Sadusk discloses an infill support path ([0008]) (the base toolpath includes an infill toolpath that defines internal structure of the object).

In reference to Claim 4, Sadusk discloses the method of Claim 1, as described above.
	Sadusk discloses perimeters of each slice which is part of the original plan ([0005]-[0008]) (the base toolpath includes a perimeter toolpath that defines surface features of the object).

In reference to Claim 5, Sadusk discloses the method of Claim 1, as described above.
	Sadusk discloses having a maximum bridge distance ([0008]) (restricting the adding of the plurality of bridge paths to areas to be covered in deposition during additive manufacturing of the object according to the base toolpath).

In reference to Claim 7, Sadusk discloses the method of Claim 1, as described above.
	Sadusk discloses giving the instructions via a non-transitory computer-readable medium ([0010]) (generating printer instructions for each layer of the object, wherein the printer instructions for one layer are generated based on the base toolpath including the plurality of added bridge paths).

In reference to Claim 8, Sadusk discloses the method of Claim 7, as described above.
	Sadusk discloses continuous support structures, continuous walls, and a continuous piece ([0014], [0035], [0049], [0065]) (the printer instructions for the one layer include instructions to print that layer of the object in a continuous path).


In reference to Claim 10, Sadusk discloses three dimensional with slices comprising toolpaths ([0005]-[0006]) identifying the perimeters ([0008]) (obtaining a plurality of toolpaths for additive manufacture of the object) each perimeter has vertices (Fig. 2A, 2B, 2C) adding infill toolpaths to bridge the distances ([0008]) connecting the perimeters from identified locations with infill support paths ([0008]-[0012]) (each bridge path connects one of the plurality of vertices of one of the isolated paths to a neighboring vertex of a different one of the plurality of isolated paths) giving the instructions via a non-transitory computer-readable medium ([0010]) (generating additive manufacturing instructions for additive manufacture of the object based on the plurality of toolpaths and the plurality of bridge paths).

In reference to Claim 11, Sadusk discloses the method of Claim 10, as described above.
	Sadusk discloses a layer by layer slice system ([0010]) (each of the plurality of toolpaths is associated with a different layer of the object).

In reference to Claim 12, Sadusk discloses the method of Claim 10, as described above.
	Sadusk discloses identifying locations along the perimeter and determining a distance between the locations ([0008]) (determining whether a vertex of a different one of the isolated paths neighbors the one of the plurality of vertices of the one of the isolated paths by comparing distance therebetween to a threshold distance).

In reference to Claim 13, Sadusk discloses the method of Claim 10, as described above.
	Sadusk discloses an infill support path ([0008]) (each of the plurality of toolpaths includes an infill toolpath that defines internal structure of the object).

In reference to Claim 14, Sadusk discloses the method of Claim 10, as described above.
	Sadusk discloses perimeters of each slice which is part of the original plan ([0005]-[0008]) (each of the plurality of toolpaths include a perimeter toolpath that defines surface features of the object).

In reference to Claim 15, Sadusk discloses the method of Claim 10, as described above.
	Sadusk discloses having a maximum bridge distance ([0008]) (restricting the defining the plurality of bridge paths to areas to be covered during additive manufacturing of the object according to one of the plurality of toolpaths).

In reference to Claim 17, Sadusk discloses the method of Claim 10, as described above.
	Sadusk discloses a Fused Deposition Modeling (FDM) system ([0002]) (using a deposition-based additive manufacturing machine) the nozzle is moved based on the layers needed ([0032]) (in a series of layers by a controller of the deposition-based additive manufacturing machine moving a deposition nozzle of the deposition-based additive manufacturing machine according to the additive manufacturing instructions) with continuous support structures, continuous walls, and a continuous piece ([0014], [0035], [0049], [0065]) (wherein the deposition nozzle follows a substantially continuous path during deposition of each of the layers of the series of layers, wherein deposition of each of the layers is substantially non-stop).

Allowable Subject Matter
Claims 6, 9, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742